        Case 2:13-cr-00106-DOCUNITED
                                Document 310 Filed
                                     STATES        12/13/18COURT
                                              DISTRICT      Page 1 of 2 Page ID #:2676
                                           CENTRAL DISTRICT OF CALIFORNIA

                                                       CRIMINAL MINUTES - TRIAL


   Case No.         CR 13-0106-DOC                                                                         Date        December 13, 2018

   Present: The Honorable        David O. Carter, U.S. District Judge
   Interpreter      N/A
                                                                                                              Christopher R. Brunwin
           Deborah Lewman                                     Debbie Gale                                         Steven R. Welk
                 Deputy Clerk                           Court Reporter/Recorder                                  Assistant U.S. Attorney


                 U.S.A. v. Defendant(s):                 Present Cust. Bond                 Attorneys for Defendants:          Present App. Ret.

David Santillan, Representative of                         X                X          Joseph A. Yanny                            X                   X
Mongol Nation, an Unincorporated                                                       Stephen P. Stubbs, PHV                     X
Corporation
           Day COURT TRIAL                                 24th       Day JURY TRIAL                                  Death Penalty Phase

           One day trial;         Begun (1st day);           Held & continued;          X      Completed by jury verdict/submitted to court.

           The Jury is impaneled and sworn.

           Opening statements made
           b
           Witnesses called, sworn and testified.

           Exhibits identified                                        Exhibits admitted

           Government rests.                           Defendant(s)                                                                           rest.

           Motion for mistrial by                                               is          granted               denied              submitted

           Defendant’s Motion for judgment of acquittal (FRCrP 29)              is          granted               denied              submitted

           Closing arguments made                  Court instructs jury                         Bailiff sworn

           Clerk reviewed admitted         exhibits with counsel to be submitted to the Jury/Court for deliberations/findings.

           Alternates excused                      Jury retires to deliberate                   Jury resumes deliberations

    X      Finding by Court as follows:                                              Jury Verdict as follows:

   Dft #            X Guilty on count(s)      1S and 2S                              Not Guilty on count(s)

    X      Jury polled                                            Polling waived

    X      Filed Witness & Exhibit lists           X     Filed Jury notes        X     Filed Jury Instructions        X     Filed Jury Verdict

           Dft #            Referred to Probation Office for Investigation & Report and continued to                              for sentencing.

           Dft #            remanded to custody.           Remand/Release#                     issd.          Dft #        released from custody.



CR-78 (10/08)                                            CRIMINAL MINUTES - TRIAL                                                          Page 1 of 2
        Case 2:13-cr-00106-DOCUNITED
                                Document 310 Filed
                                     STATES        12/13/18COURT
                                              DISTRICT      Page 2 of 2 Page ID #:2677
                                        CENTRAL DISTRICT OF CALIFORNIA

                                              CRIMINAL MINUTES - TRIAL


          Bond exonerated as to Dft #

    X     Case continued to    January 8, 2019 at 8:00 a.m.       for further trial/further jury deliberation.

    X     Other:


        Counsel to return on December 14, 2018 at 8:00 a.m. for review of forfeiture jury instructions.
Jury and alternates to return on January 8, 2019 at 8:00 a.m. for the continuation of the forfeiture portion of
case.




                                                                                                     1             :    08

                                                                   Initials of Deputy Clerk                      djl




CR-78 (10/08)                                   CRIMINAL MINUTES - TRIAL                                               Page 2 of 2
